EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Spencer on December 16, 2021.
IN THE CLAIMS – 
	Please REPLACE the current claims to the following:
	“ 1. – 12.	(Cancelled).
13.	(Currently Amended) A method of treating a cardiovascular disease, disorder, or condition selected from atrial fibrillation, ventricular arrhythmia, heart failure, cardiac hypertrophy, atherosclerosis, restenosis; or cardiotoxicity arising from drug therapy, heart attack, ischemia-reperfusion injury, or catecholaminergic polymorphic ventricular tachycardia; an inflammatory disease, disorder, or condition selected from asthma or rheumatoid arthritis; a neurological or psychiatric disease, disorder, or condition selected from pain, stroke, or depression; an ocular disease, disorder, or condition that is macular degeneration; a metabolic disease, disorder, or condition selected from diabetes, insulin resistance, and obesity; a cancer or other proliferative disease, disorder, or condition selected from osteosarcoma, a melanoma, or a prostate cancer; a bone disease, disorder, or condition that is osteoporosis; or an addictive disease, disorder, or condition selected from opioid tolerance or dependence; comprising administering to a patient in need thereof a pharmaceutical composition comprising a compound selected from the compounds in the Table below or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier, adjuvant, or vehicle

Compound ID
Compound Structure



9a






9b




9c


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale




9d








9e






9f





9g






9h







9j






9k






9l






9m








9n





9o




9p

 
    PNG
    media_image102.png
    200
    400
    media_image102.png
    Greyscale





9q




9r

 
    PNG
    media_image111.png
    200
    400
    media_image111.png
    Greyscale






9s





9t





9u






9v








9w






9x


    PNG
    media_image136.png
    200
    400
    media_image136.png
    Greyscale




9y

 
    PNG
    media_image137.png
    200
    400
    media_image137.png
    Greyscale


.

14.	(Currently Amended) The method of claim 13 wherein the 

15.	(Currently Amended) The method of claim 13 wherein the 

16.	(Currently Amended) The method of claim 13 wherein the 

17.	(Currently Amended) The method of claim 13 wherein the 

18.	(Currently Amended) The method of claim 13 wherein the 

19.	(Currently Amended) The method of claim 13 wherein the 

20.	(Currently Amended) The method of claim 13, wherein the 

21.	(Currently Amended) The method of claim 14, wherein the 

22.	(Previously Presented) The method of claim 21, wherein the restenosis is in-stent restenosis in coronary artery disease.

23.	(Currently Amended) The method of claim 15 wherein the 

24.	(Currently Amended) The method of claim 16 wherein the 

25.	(Currently Amended) The method of claim 18 wherein the 

26.	(Currently Amended) The method of claim 18 wherein the 

27.	(Currently Amended) The method of claim 18 wherein the 

28.	(Currently Amended) The method of claim 19 wherein the 

29.	(Previously Presented) The method of claim 13, wherein the compound is selected from the compounds in the Table below or a pharmaceutically acceptable salt thereof

Compound ID
Compound Structure



9a





9d





9j




9p


    PNG
    media_image102.png
    200
    400
    media_image102.png
    Greyscale



9r

 
    PNG
    media_image138.png
    200
    400
    media_image138.png
    Greyscale



Compound ID
Compound Structure



9s





9t





9u



.


(Previously Presented) The method of claim 13, wherein the compound is selected from the compounds in the Table below or a pharmaceutically acceptable salt thereof

Compound ID
Compound Structure




9b




9c


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale





9e






9f




Compound ID
Compound Structure




9k






9l






9m






9q




Compound ID
Compound Structure




9v






9w






9x

  
    PNG
    media_image189.png
    200
    400
    media_image189.png
    Greyscale




9y


    PNG
    media_image190.png
    200
    400
    media_image190.png
    Greyscale




(Previously Presented) The method of claim 13, wherein the compound is selected from the compounds in the Table below or a pharmaceutically acceptable salt thereof
Compound ID
Compound Structure



9g






9h






9n





9o




or a pharmaceutically acceptable salt thereof.

(Previously Presented) The method of claim 13, wherein the compound is selected from the compounds in the Table below or a pharmaceutically acceptable salt thereof




9j



. “
 


Allowable Subject Matter
Claims 13-32 are allowed. 
Any comments considered necessary by applicant must be submitted no late than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information 
/NILOOFAR RAHMANI/
12/17/2021